Browne, Justice, delivered the opinion of the Court : This is an appeal brought from the Circuit Court of Greene county. A petition was filed under a statute of our State “simplifying ” proceedings at law for the collection of debts, upon the following note : “ Sixty days after date I do promise to pay Horace Landon, the sum of six hundred and fifty dollars, dated this 29th day of January, 1838. The above sum may be paid in good bank paper. John Evans.” The defendant filed a general demurrer to the petition, which was overruled by the Court, and judgment given for the plaintiff, from which decision the defendant appealed to this Court. The assignment of errors presents the question whether the remedy by petition can be applied to such a note. They have a statute in Kentucky very similar to ours, which has always been liberally construed by their courts. It seems to me one of the objects of the statute was to enable any person to bring his own suit. I am strengthened in this opinion, from the circumstance of the form of the petition being laid down in the statute. The statute is intended to give a more speedy remedy than was afforded by proceedings at law. This form of remedy was given in an action on a bond or note only, because the bond or note furnished prima facie evidence of the debt, and there was not likely, as in other cases, to exist extraneous matters of defence. When the suit is brought by petition and summons, the statute requires the defendant to appear and answer the demand on the second day of the term. If the suit had been brought in the usual mode, it perhaps would have been necessary for the plaintiff to aver the non-payment of the bank bills as well as the money. But the averment in this case is made in the terms of the statute ; that the same “ debt remains unpaid,” which is in our opinion sufficient. This averment does not preclude the defendant from pleading a tender of payment of the bank bills or money. It is therefore considered that the judgment of the Circuit Court be affirmed with costs. Judgment affirmed.